    Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 1 of 8 PageID #: 765



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

JOSHUA M. SETTLE,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                             Civil Action No. 2:18-cv-01177
                                    )                             Honorable Judge Copenhaver
NATHAN SCOTT STEPP,                 )
Individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

 PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO EXCLUDE DR. BAUER
                       AS A REBUTTAL EXPERT

       NOW COMES, Plaintiff Joshua M. Settle (hereinafter “Plaintiff”), through the

undersigned counsel, and files his Response to Defendant’s Motion to Exclude Dr. Bauer as a

Rebuttal Expert as follows:

                                   STATEMENT OF FACTS

       This is a police brutality case against Nathan Scott Stepp (“Defendant”), a West Virginia

State Trooper based in Roane County, West Virginia. Defendant has long history violence and

using excessive force in his capacity as a West Virginia State Trooper. On the evening of April

19, 2017, Defendant violently beat Plaintiff after he attempted to flee in his vehicle when

Defendant tried to pull him over for a moving violation. See Complaint, ¶¶ 10-46 [ECF #1]; see

also Plaintiff’s Motion to Compel, pp. 1-2 [ECF #32].

                      ARGUMENT AND CITATION OF AUTHORITY

       In the present Motion, Defendant maintains that Plaintiff’s rebuttal expert, Dr. Bauer,

should be excluded from testifying at trial because: (1) the disclosure of Dr. Bauer does not comply
     Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 2 of 8 PageID #: 766



with Fed. R. Civ. P. 26(a)(2)(B) and (2) Dr. Bauer is not a proper rebuttal expert. Both of these

arguments are erroneous and devoid of merit.

    A. The Disclosure of Dr. Bauer’s Completed Rebuttal Expert Report is Harmless Error
       Under Fed. R. Civ. P. 37(c)(1) 1

         Pursuant to Fed. R. Civ. P. 37(c)(1), if a party fails to provide information required by Fed.

R. Civ. P. 26(a), the party is prohibited from using said information, unless the failure to do so was

“substantially justified or is harmless.” In determining whether such nondisclosure is substantially

justified or harmless, district courts in the Fourth Circuit are instructed to consider the following

factors: (1) the surprise to the party against whom the evidence would be offered; (2) the ability of

that party to cure the surprise; (3) the extent to which allowing the evidence would disrupt trial;

(4) the importance of the evidence, and (5) the nodisclosing party’s explanation for its failure to

disclose the evidence. See Southern States Rack and Fixture, Inc. v. Sherwin-Williams Co., 318

F.3d 592, 597 (4th Cir. 2003); Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014). Factors

(1) through (4) “relate to the harmlessness exception,” while factor (5) “relates primarily to the

substantial justification exception.” Billings v. Lowe’s Home Ctrs., LLC, 2019 U.S. Dist. LEXIS

69494, *7 (S.D. W.Va., April 24, 2019).

         In the present case, numbers (1) through (4) of the Southern States factors weigh heavily

in favor of the late disclosure of Dr. Bauer’s rebuttal expert report as being “harmless error.”

         In accordance with the Scheduling Order entered by the Court in the matter, on May 20,

2019, Plaintiff filed his Rebuttal Expert Witness Disclosure [ECF #57]. See Rebuttal Expert

Witness Disclosure, attached hereto as Exhibit 1. In this disclosure, Plaintiff identifies the general

substance of Dr. Bauer’s opinions, provides a copy of his CV, and states that, “Dr. Bauer is


1
 Dr. Bauer’s analysis of this matter is nearly complete, and counsel stipulates that his full rebuttal report will be
produced no later than August 23, 2019.
                                                            2
    Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 3 of 8 PageID #: 767



presently completing his analysis and will provide a full disclosure, including a full rebuttal expert

report, shortly.” See id. at p. 2.

        On May 31, 2019, the Court entered an Order extending the discovery deadlines in this

case [ECF #66]. Under these new deadlines, discovery does not close until September 20, 2019

and trial is scheduled for January 28, 2020.

            1. Factor #1: Dr. Baur’s Rebuttal Expert Report Will Not “Surprise” Defendant

        In Plaintiff’s Rebuttal Expert Witness Disclosure, Plaintiff discloses Dr. Bauer and

provides a general summary of his opinions. Specifically, Plaintiff states that, “Dr. Bauer will

offer opinions regarding: (1) the cause of Plaintiff’s headwounds and (2) the biomechanics of

Defendant’s claim that Plaintiff attempted to disarm him.” See Ex. 1 at p. 2. Thus, Defendant has

been put on notice that Plaintiff plans to call Dr. Bauer as a rebuttal expert witness at trial and what

the substance of his opinions will be.

            2. Factor #2: Defendant Has The Ability To “Cure” Any Surprise

        Even if Defendant is surprised by the substance of Dr. Bauer’s report (which will be

disclosed on or before August 23, 2019), he will have ample time to “cure” any such surprise.

Discovery in this matter does not close until September 20, 2019. Thus, there is ample time for

Defendant to depose Dr. Bauer and cross examine him on the substance and basis of his opinions

before the close of discovery. It bears mentioning that Defendant has not requested the deposition

of Plaintiff’s other disclosed expert, Roy Taylor, to date. Thus, expert depositions have not yet

begun in this matter. Furthermore, Plaintiff is willing to stipulate that Dr. Bauer will be made

available for a deposition any time before the beginning to trial to further cure any purported

“surprise” as a result of his rebuttal report.



                                                   3
    Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 4 of 8 PageID #: 768



           3. Factor #3: Dr. Bauer’s Rebuttal Expert Report Will Not “Disrupt Trial”

       This case will not be tried until January 28, 2020. Thus, the disclosure of Dr. Bauer’s

rebuttal expert report on or before August 23, 2019 will not “disrupt” trial in this matter.

           4. Factor #4: Dr. Bauer’s Opinions Are “Important” Rebuttal Evidence

       Dr. Bauer’s opinions are important evidence, necessary to rebut the opinions of

Defendant’s expert witnesses. See Defendant’s Rule 26(a)(2) Disclosures, attached hereto as

Exhibit 2. The opinions of Defendant’s expert witnesses, that Defendant’s brutally violent actions

were “reasonable” and “justified,” hinge largely on the false narrative that Plaintiff attempted to

disarm Defendant. See id. If Defendant offers these opinions during his defense at trial, it is

essential that Plaintiff rebut this false “attempt to disarm” narrative with the rebuttal opinions and

analysis of Dr. Bauer, which will establish that: (1) Plaintiff’s head injuries were not sustained

while he attempted to disarm Defendant, as alleged and (2) the biomechanics of the incident (e.g.,

the positioning and movements of the parties, Plaintiff’s handcuffed left hand being pulled around

by Defendant’s left hand, the location of Defendant’s holstered gun on his left side, etc.) make

Defendant’s “attempt to disarm” story implausible at best.

       For the foregoing reasons, the disclosure of Dr. Bauer’s rebuttal expert report is harmless

error under Fed. R. Civ. P. 37(c)(1).

   B. Dr. Bauer Is A Proper Rebuttal Expert Under Rule 26

       Defendant’s arguments that Dr. Bauer is not a proper rebuttal expert under Rule 26 are

baseless. Defendant first alleges that Dr. Bauer’s opinions regarding the cause of Plaintiff’s

headwounds is not disputed by Defendant’s experts or any other witness, and is thus “irrelevant.”

See Defendant’s Motion, p. 6-7. This argument is factually incorrect. In his responses to Plaintiff’s

written discovery, Defendant has suggested that some of Plaintiff’s head injuries may have been

                                                  4
    Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 5 of 8 PageID #: 769



caused by contact with the pavement while Plaintiff “struggled” with Defendant in an attempt to

disarm him. On the contrary, Plaintiff mains that no “struggle” for Defendant’s gun occurred and

that the wounds to his head were caused solely by being struck with Defendant’s baton, without

proper cause. Thus, Dr. Bauer’s opinion that Plaintiff’s headwounds were not caused by contact

with the pavement is not “irrelevant” and does indeed rebut evidence that may be presented by

Defendant or his expert witnesses at trial. r

        Moreover, Dr. Bauer’s opinions regarding the “cause” of Plaintiff’s head wounds not only

goes to what hard surface created the injuries (i.e., Defendant’s baton, not the pavement), but also

the direction of the striking motions that “caused” the injuries to specific parts of Plaintiff’s head.

Defendant and his expert witnesses claim that Plaintiff was struck in the head while struggling for

Defendant’s gun. Dr. Bauer’s opinions, on the other hand, based on the location of the lacerations

on Plaintiff’s head, will contest that theory. Thus, his opinions regarding the cause of Plaintiff’s

head wounds are not “irrelevant” and will rebut evidence that may be presented by Defendant or

his experts at trial.

        Finally, Defendant argues that Dr. Bauer’s opinion’s regarding the “biomechanics” of

Defendant’s claim that Plaintiff attempted to disarm him are improper, because they will serve to

support Plaintiff’s case-in-chief and not rebut the opinions of Defendant’s expert witnesses. See

Defendant’s Motion, p. 7.      Defendant argues that his “attempt to disarm” defense “is not new,

and Plaintiff had plenty of time to address it.” Id. Defendant’s argument is flawed, because it puts

an improper burden on Plaintiff to anticipate each and every defense or argument Defendant might

make, and address them all in Plaintiff’s case-in-chief, otherwise be prohibited from doing so on

rebuttal.



                                                  5
    Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 6 of 8 PageID #: 770



       In Peabody v. Perry Township, 2013 U.S. Dist. LEXIS 6089 (S.D. Ohio, Jan. 15, 2013),

the court addressed an analogous situation to the one presented here. In Peabody, a police use of

force case, plaintiffs’ initial expert opined that the officer’s use of his Taser, after which the

plaintiff fell from a fence and was injured, was unreasonable and unnecessary. See id. The

defendants’ responsive expert opined that the officer’s use of the Taser was reasonable, that the

Taser was deployed before the plaintiff was at a dangerous elevation on the fence, and, further,

that the loose-fitting clothes worn by the plaintiff caused the Taser probs to malfunction and not

make contact with the plaintiff’s skin, rendering the Taser ineffective. See id. at *3. Following

the submission of the defendants’ expert report, plaintiffs retained a rebuttal expert to rebut the

opinions of defendants’ expert pertaining to the alleged malfunctioning Taser probes. See id. *4.

       As in the present Motion, the defendants in Peabody argued that plaintiffs’ rebuttal expert

report “is not in response to any new or unanticipated opinions in the report of [defendants’]

responsive expert and it does not offer true rebuttal expert testimony within the meaning of Rule

26(a)(2)(D)(ii)...” Id. at *2. However, the court in Peabody ruled in favor of the plaintiffs and

held that, “[a]lthough plaintiffs were aware that [the officer] maintains he discharged his Taser

before [plaintiff] was at a dangerously elevated position on the fence, plaintiffs were not required

to anticipate and refute any and all theories as to possible causes of the Taser’s malfunction.” Id.

at * 10 (emphasis added). The court further held that, “[d]efendants’ expert has presented his

opinion as to how and why the Taser malfunctioned, and plaintiffs are entitled to present expert

testimony rebutting that testimony.” Id.

        As in Peabody, Plaintiff’s initial use of force expert opined that Defendant’s use of force

was unjustified and unreasonable in various respects. See Plaintiff’s Expert Witness Disclosure,

attached hereto as Exhibit 3. Defendant’s responsive experts opine that Defendant’s action were

                                                 6
    Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 7 of 8 PageID #: 771



justified and reasonable, based largely on the allegation that Plaintiff attempted to disarm

Defendant. See Ex. 2. Accordingly, as in Peabody, following Defendant’s Expert Witness

Disclosure, Plaintiff retained a rebuttal expert (Dr. Bauer) to rebut the allegation that Plaintiff

attempted to disarm Defendant. See Ex. 1.

       Therefore, as in Peabody, even though Plaintiff was aware that Defendant may falsely

allege that Plaintiff attempted to disarm him to justify the brutal beating he inflicted on Plaintiff,

Plaintiff is initially “not required to anticipate and refute any and all theories” Defendant may offer

justifying his violent actions. See Peabody, 2013 U.S. Dist. LEXIS 6089 at *10. Instead, Plaintiff

waited to see exactly what defenses/justifications would be offered in Defendant’s Expert Witness

Disclosure and sought to rebut them accordingly, as is his right to do under Fed. R. Civ.

26(a)(2)(D)(ii); see also Peabody, 2013 U.S. Dist. LEXIS 6089 at *10 (“[d]efendants’ expert has

presented his opinion as to how and why the Taser malfunctioned, and plaintiffs are entitled to

present expert testimony rebutting that testimony”).

                                          CONCLUSION

       WHEREFORE, for the foregoing reasons, Defendant’s Motion to exclude Dr. Bauer must

be properly denied.

                                                       JOSHUA M. SETTLE
                                                       By Counsel

                                                       /s/Russell A. Williams__________________
                                                       Russell A. Williams (WV State Bar # 12710)
                                                       Eric J. Buckner (WV State Bar # 9578)
                                                       Katz, Kantor, Stonestreet & Buckner, PLLC
                                                       112 Capitol Street, Suite 100
                                                       Charleston, WV 25301
                                                       (304) 431-403
                                                       rwilliams@kksblaw.com
                                                       ebuckner@kksblaw.com


                                                  7
   Case 2:18-cv-01177 Document 76 Filed 08/02/19 Page 8 of 8 PageID #: 772



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION

JOSHUA M. SETTLE,                   )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                      Civil Action No. 2:18-cv-01177
                                    )
NATHAN SCOTT STEPP,                 )
Individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

                            CERTIFICATE OF SERVICE

      I, Russell A. Williams, do hereby certify that on this the 2nd day of August, 2019, I

electronically filed this “Plaintiff’s Response to Defendant’s Motion to Exclude

Dr. Bauer as a Rebuttal Expert” through the ECF system to the following:


      Wendy Greve, Esq.
      Pullin, Fowler, Flanagan, Brown & Poe, PLLC
      JamesMark Building
      901 Quarrier Street
      Charleston, West Virginia 25301
      Counsel for Defendant Nathan Scott Stepp


                                         /s/Russell A. Williams____
                                         Russell A. Williams, WVSB 12710




                                            8
